             Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 1 of 6

     Dark E. E11is - 127159
1    Anthony P. J. Valenti — 24542
     Lawrence K. Iglesias — 303700
2    ELLIS LAW CiR~UP LI,P
     1425 River Park Dt°ive, quite 400
3    Sacramento, CA 95815
     T~1:(916)2~3-820
4    Fax:(916)2~3~8~21
     m~llis(a~ellislaw.carn
5    aval~r~ti(a,~llislaw.com
     li~lesia~~,ellislaw.com
6
     Attorneys for I~~fendant    SI-~ CURTIS ~ ASSOCIATES
7


                                                  ~        ~                   -•i..
9                                             i
                                    i''           ~    ~          ~                ~•
10

11
                                                                      ~        ~   ~          1   •~           •
12   AI~TI~ IC7NACI~ PEREZ,on ~~half of                                                                            ,
                                                                          ).           ~> ~            ;.; ~
     Themselves and all Others Similarly Situated,         i
13
            Plaintiffs,                                    ~°                                 ~   ~                    ~
14
     v.
15                                                         Jude. -Ion. Yvonne Gonzalez IZo~ers
     I~ASI~ CUI~TIS ~ ASSOCIATES,
16                                                         Teal Date: I1~ay 6,2019
            Defendant.
17

l~

19

20

2l

22

23

24

2g

26

27

2~


                                         ~'           :~   <~;`                        ~: r
              Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 2 of 6


1

2

3            Thy only grounds upon which Plaintiff brims his Motion in Lirnine No. 1 is that the

4    sc~°eenshots of Rash Curtis'"ECA 1~dvance Trace" r~por°ts far fir, IZ~ynoso (Declaration of Mark E.

5    Ellis ("Ellis Dec1."),¶ 2; ~ ~ it 19 IZCA 279)and NIs. Ad~koya (Ellis I~~cl., ~( 3, Exhibit 2,ItCA

6    266}, and Rash Curtis' 66Edit Tracking99 I~~i~Ol1. ~Or 1V1T. 1~~~TIOSO (EI11S D~~l.y ¶ 49 Exhibit 3, RCl-~

7    280), were stricken at the sz~ ~rtar~y ir~~l~~t~~at stage. According to Plaintiff's motion in lamina, these

     three exhibits were stricken pursuant to Fed. IZ. Civ. P. 37(c)(l). The court struck These ~xhil~its, but

9    the legal basis for doing this was never explained. For these reasons liven below, these exhibits

10   should be permitted at trial: due process, and fundamental fairness, require it. To hold otherwise will

11   permit Plaintiffto argue that the 5193 number was obtained by Rash Curds through skip tracing,

12   which is flat untnze; exclusion ofthese exhibits will have the effect of perrnittin~ Plaintiff to mislead

13   the jury as to the true state ofthe facts.

14           Rash Curtis opposes Plaintiff's motion on the graunds that this evidence is ~xtrelnely

15   probative and highly relevant to rebut Plaintiff's erroneous assertions that the 5193 phone number

16   was:(1} obtained by lash Curtis through skip tt°acing, and.(2) was stored in phone fields 5 10.

17           The information in these screenshots(which were taken directly from Rash Cu~is' collection

l~   software, beyond 1-~R~I} was known to Plaintiff by April of 2017, whin Plaintiff took the depositian

19   of Steve Kizer, a former supervisor at It~sh Curtis.(Ellis I~ecl,, ~( 5, Exhibit ,transcripts from the

20   4/13/17 deposition of Steve I~ze~.) I~r. Kizer testifed, among ether thins, that:(1)the 5193 phony

21   number was stored in the 66home" fi~1d in Rash Curtis system            x 4,, at p, 121:8-1~);(2)the

    p„OTIZ~99 fell is phone field 1 (~d, at ~. 68:7 8);(3)phone fells 1 through 4 are reserved for
22 "~~                                                                                             phone

23   numbers which are not obtained through skip tracing(~ ., at pp.63e4~~, 70:615)9(4) whether a

24   phone number was obtained through skip tracing cannot be determined merely by whether the

25   I~AI~~S collection Hates show that an 66EC1~ Advance T~°ace" report was requested (Id., at pp.

2b    120:170121:6); and (5)the information stared in 66~eyond99 (i.e., the collection notes) for a s~ecifi~

27    account would need to be reviewed in order to determine if the number was abtained through skip-

2~    tracing.(I.)


                             i~     L r ~ t.   ~. -            , .~ , ,~,    _ ~ ~~ ~ . ~~   ~, .~ i
              Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 3 of 6

            plaintiff's counsel knew Mr. Perez's number was stored in phan~ field 1 (and, consequently,

i    that it was not obtained thou    skip~tracin~) by April of 2017. Given this knowledge,there is no

     basis to preclude Rash Cut°tis from using these exhibits at trial. Furthermore, whin the Court struck.

     these scr~enshots on summary judgment,the Caurt did not strike the related testimony ft~oln Rash

     Curtis1 as to which phone field the 5193 phone number was stored in connection with I~r. Reynoso's

•    account. Plaintiffs utter failure to evea~ ask that question during discovery Oven though he knew it

     was stored in phone field 1 since l~pril of 2017)should not be rewarded with what amounts to an

     evidentiary sanction against Rash ~ur~is, which amounts to an unjustified windfall.

                                                                     ~   ~: ;1;=

1Q          Relevant evidence is admissible unless prohibited by the United States Constitution, a federal

11   statute, the Federal Ru1~s of Evidence, ar other rules prescribed by the Supreme Court. Fed. R. Evid.

12   401. Evidence is relevant if it has any tendency to make a fact mare or less probably than it would be

13   without the evidence; and the fact rs of consequence in determining the action. Fed. R. Evid. 402e

14           Mule 37(c)(1) states in past: "If a party fails to provide information o~° identify a witness as

15   required ley Rule 26(a} ar {e), the party is not al~ov~~d to use that information or witness to supply

16   evidence on a motion, at a haring, or a~ a trial, unless the ~ailu~e was substantially zustified or is

17   harmless." Fed. IZ, Civ. P. 37(c)(1)(emphasis added).

18           A party need only initially disclose information reasonably available and known to it. Fed. IZ.

19   Civ, P. 26(a)(1)(E). Mule 26(e), governing the duty to suppleri~ent its production when it learns that a

20   response is incomplete, only requires supplermentation "i~'the additional or corrective in~o~mation has

21   not othey°wise been made known to the otheN~arties during the discoverprocess or iz~ w~itinQ." Fed.

22   R. Civ. P. 2b~e)(1)(A).

23           before relevant evidence may be suck as a discovery sanction, the District Court must

24   "determine ,..whether the [party's] failure to [supplement its response] was a knowing concealment."

25   Bunch v. U.S., 680 F.2d 1271, 12$0(9th Cir. 1982}. "Sanctions can be unposed for a failure to

26   sup~l~ment a discovery request under Rule 26, but only through the court's inherent power.

27
      I See, e.g., Ellis Decl.,~ b; Exhibit ; 12/11/17 I3eclaration offob Keith in Suppoz°t of Defendant's
28    Motion for Summary Judgrrient, ECF Doc. No, 1401,~¶ 9-13, 2326,and passzme
              Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 4 of 6


1    [Citations.] The Ninth Circuit `has insisted upon a finding of bad faith before [evidentiary] sanctions

z    maybe imposed under the court's inherent power." Stone v. Rive,960 F.2d 152(9th fir. 1992);

3    Campbell Indus. v. M/T~ Gemini, 619 F.2d 24, 27(9tn Cir. 1980}; Zambrano v. City ofTustin, 885

4    F,2d 1473, 1478(9th Cir. 199)), Such sanctions also require notice and an opportunity to be heard in

5    op~aositian.

6            A motion in limine is not"a substi~ite for motions to compel discovery o~ for discave~-y

7    sanctions...". Mixed Chicks LLC v. Sally Beauty Supply LLC, X79 F.Supp.2d 1093, 1095 (C.I~. Cal.

                                                  n for the same masons. See, e.g., Forbes v. County of
     2012). ether courts have denied motions in litnine

9    Orange,2013 VJL 12165672, at *4(C.I~. dal. Auk. 4, 2013)("Since Plaintiff had an oppo~ttunity to

is   pursue additional discovery and he offers no evidence to support his argument that Defendant

11   improperly `hid' documents,the Coin will not `punish' Defendant by [excluding] otherwise

12   [admissible] evidence.")

13                                                    ~           !<'_

14           Dash Curtis must be permuted to use these screenshats at trial. The screenshots related to Mr.

15   T~eynoso's account are highly relevant, as they prove that Rash Curtis did not obtain his 5193 numb~;r

16   from skip tracing - a key issue in dispute, and a key issue as to Mr. Perez's status as an adequate class

17   representative. See Fed. T~. Evid. 401 and 402,(xs,l and 3.) Moreover,the scre~nshat related to

18   Ms. Adekoya's account is relevant to show a comparison of what an ACA Advance Trace r~por~

19    which does contain phone numbers looks like (since the ECA r~part far l~r. l~~ynoso does not

20    cant~in any phone numbers whatsoever). Id.(Exh.2g cf. Ex s 1.}

21           Plaintiffs trial plan for establishing class liability depends upon,in ~a~t, the claim that class

22    membe~°s" phone numbers were sto~°ed in hash Curtis' phone fields 5 through 10. Plaintiff has known

23    that Rash uses 10 phony fields to store various phone numbers related to debtor° accounts since April

24    of2017 when Mr. I~izer's d~positian was taken. Throughout discovery Plaintiff made no attempt fo

25    discover from lash Curtis which phone field the 5193 phony number was stored in connection with

26    third~pat°ty Mr. Reynoso's account {likely because Mr. Kizer testified it was not stored in ph~n~ fields

27    510). (E~     s, at pp. 68;7-8, 121:8-1~.)

28
              Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 5 of 6


1           Nonetheless, Plaintiff had wined access to this knawl~dge in April of 2017, when he took the

2    depasitian of I~r. Kizer. As explained above, Kizer corroborated the critical information contained in

3    these exhibits, including the fact that the 5193 phone number was stored in phone feld 1 in Rash



5          Because Plaintiff wined this information by no later than April 2017, du~in~ Ivlr. I~izer's

6    deposition, Rash Curtis owed no duty to supplement. Fed. R. Civ. P. 260)(1}(A). I-Iowever, lash

7    Curtis did supplement its document production to include these screenshots on October 22,2d 17,

8    be ore the original close offact discovery and a mere 10 days after the evidence was discovered by

9    lZash Curtis {E11is I~ecl., ¶~ 2-4). Rash Curtis should not be prevented,in the fo~n of an evidentiary

10   sanction, fz°om introducing therri on the basis that Rash Curtis sam~how disobeyed an order ofthis

11   Court when it manifesting did not. Fed. IZ. Civ. P. 26(e}(1)(~); Fed. 12. Civ. P. 37, It did not.

12   Furthermore, Plaintiff has not produced even a scintilla of evidence that his phone number was

13   obtained by Dash Curtis through skip-tracing.

14          Contrary to Plaintiffs' arguments, these screenshots were not responsive to Plaintiffs' IZ~c~uest

15   for Production IVo. 1, ~°egarding "ALL D~~UME~TS and COMMUI~TICI~TIOI~S COIVCEIZI~IINCU

16   PLAINTIFFS"9 rather, they concern athird-party —namely,Daniel Reyrloso, whose records class

17   counsel himself conceded he did not believe to be relevant.(see ECF'I)oc. IVo. 2b1-1, x/31/17 email,

18   in which class counsel states that Mr. 12eynoso and his records "have nothing to do with this case.")

19   Once these documents were discaver~d, they were printed out, and disclosed in October of2017, a fa<

20 ~ which can be ascertained dram an inspection ofthe s~reenshot ofthe ECA Advance Trace Deport

21   itself, which shows the date and tune the screen hot was taken in the Microsoft i~Iindows Start bar in

22   the bottom right hand corner: 12:24 PIS on October 12, 2017. Less than two weeks later, Rash Curtis

23   ~rovid~d these documents to Plaintiff -before the close o discovet~. Fed. R. ~iv.1'. 26(e)(1}(A).

24          Lastly, there are no facts indicating concealment or bad faith an behalf ofIZ~sh Curtis. Bunch,

25   supra, 6~0 F.2d at 12 0; Stone, supra, 960 F.2d at 152s Campbell, sup~°a, 619 F.2d at 27s ~amb~ano,

26   supra, 8~5 F.2d at 147 . 1Zash Curtis has al~vrzys talon the position that it obtained the 5193 number

27   from its creditor~client, and r~~t by skip tracing.

28   Dated; March 4,2019
     Case 4:16-cv-03396-YGR Document 272 Filed 03/04/19 Page 6 of 6
                                E=1 T T~~ T ~~tx~ rT~C~lJ6' f~,€~
1

2

3                                d    ark E. Ellis
                                    Attorneys for Defendant
                                    RASH CURTIS ~i ASSOCIATES
4

5

6

7

8

9

10

11

12

13

14

15

16

17

l~

19

20

21

22

23

24

25

26

27

2~



                                     ~.   ~; , ~            ,~
